Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5281   Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                    Plaintiff,
                                             Case No. 11-20188
        vs.
                                             HON. GEORGE CARAM STEEH
  BERNARD EDMOND,

                Defendant.
  _____________________________/

   ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET ASIDE
  OR CORRECT SENTENCE UNDER 28 USC § 2255 [ECF Nos. 317, 360]

        This matter comes before the Court on defendant Bernard Edmond’s

  motion to vacate, set aside or correct his sentence under 28 U.S.C. ' 2255

  (ECF No. 317). The Court granted defendant’s request for appointment of

  counsel, and counsel filed a supplemental brief in support of defendant’s §

  2255 motion (ECF No. 360). Defendant makes three claims in his motion:

  (1) carjacking is not a crime of violence for purposes of § 924(c), (2) a

  conspiracy cannot be the predicate for his § 924(c) charges, and (3) his

  attorney was ineffective for failing to raise an argument that an agent

  provided false and perjured testimony. The matter was fully briefed, and

  the Court heard oral argument on September 14, 2020.



                                       -1-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5282   Page 2 of 10




                          I. Procedural Background

       On September 17, 2013, the jury returned a verdict convicting

  defendant on § 371 conspiracy, four substantive carjacking charges and

  three corresponding § 924(c) counts (one for each of three carjackings),

  and five other related charges. On October 27, 2014, the Court sentenced

  defendant to a total of 75 years. The sentence was comprised of a

  mandatory minimum of 55 years on the three firearm counts and a

  combined consecutive 20 years on the other counts.

        Defendant appealed his convictions, and his appeal was consolidated

  with his codefendants’ appeals. See United States v. Edmond, 815 F.3d

  1032 (6th Cir. 2016). In a published decision dated March 3, 2016, the

  Sixth Circuit affirmed all of the defendants’ convictions and sentences. Id.

  at 1038. The Court denied their petitions for rehearing en banc on May 4,

  2016. Id. at 1032. After the Supreme Court’s decision in Dean v. United

  States, 137 S. Ct. 1170 (2017), the Sixth Circuit affirmed Edmond’s

  convictions but vacated his sentence and remanded “for the limited

  purpose of resentencing in light of Dean.” (ECF No. 270: Order, 2, No. 14-

  2428). This Court resentenced defendant to one day on ten of the

  convictions (the conspiracy, each of the four carjackings, and counts 18




                                       -2-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5283     Page 3 of 10




  through 22) and the minimum mandatory 55 years for the three § 924(c)

  convictions (ECF No. 311).

                                  II. Argument

        A federal prisoner challenging his sentence under section 2255 must

  show that the sentence “was imposed in violation of the Constitution or

  laws of the United States,” the sentencing court lacked jurisdiction, the

  sentence exceeds the maximum penalty allowed by law, or it “is otherwise

  subject to collateral attack.” 28 U.S.C. § 2255(a). “A prisoner seeking relief

  under 28 U.S.C. § 2255 must allege either: ‘(1) an error of constitutional

  magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

  error of fact or law that was so fundamental as to render the entire

  proceeding invalid.’” Short v. United States, 471 F.3d 686, 691 (6th Cir.

  2006) (quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir.

  2003)).

  A.    Carjacking is a crime of violence under 18 U.SC. § 924(c)

        Section 924(c) provides enhanced penalties for anyone who

  "uses or carries a firearm, or who, in furtherance of any such crime,

  possesses a firearm," "during and in relation to a crime of violence."

  18 U.S.C. § 924(c)(1)(A). An individual convicted of a crime of

  violence during which a firearm is discharged is subject to a

                                       -3-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20   PageID.5284   Page 4 of 10




  mandatory minimum sentence "in addition to the punishment

  provided" for the underlying crime of violence. 18 U.S.C. §

  924(c)(1)(A)(iii).

        Section 924(c)(3) defines "crime of violence" as "an offense that

  is a felony" and (A) has as an element the use, attempted use, or

  threatened use of physical force against the person or property of

  another, or (B) that by its nature, involves a substantial risk that

  physical force against the person or property of another may be used

  in the course of committing the offense. 18 U.S.C. § 924(c)(3). Courts

  commonly refer to § 924(c)(3)(A) as the "force clause" or "elements

  clause" and to § 924(c)(3)(B) as the "residual clause."

        Defendant Edmond claims that carjacking is no longer a crime of

  violence under the Supreme Court’s holding that the residual clause of

  § 924(c)(3)(B) is unconstitutionally vague. United States v. Davis, __

  U.S. __, 139 S. Ct. 2319 (2019). However, the Sixth Circuit recently

  rejected an identical claim by Edmond’s codefendant (Frank Harper)

  in Harper v. United States, 792 F. App’x 385, 389 (6th Cir. 2019). The

  Court held:



                                      -4-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20   PageID.5285   Page 5 of 10




        Although the Supreme Court has determined that §
        924(c)’s residual clause is unconstitutionally vague, United
        States v. Davis, ––– U.S. ––––, 139 S. Ct. 2319, 2336
        (2019), this court has held that carjacking constitutes a
        crime of violence under § 924(c)’s elements clause, United
        States v. Jackson, 918 F.3d 467 (6th Cir. 2019). Harper
        argues that carjacking is not a crime of violence because it
        can be committed by “intimidation.” He asserts that
        carjacking by “intimidation” can be accomplished “by
        making a statement that only could theoretically, not
        actually, put someone in fear of bodily harm, and therefore
        does not satisfy” § 924(c)’s elements clause. But in
        Jackson, we rejected a similar argument and concluded
        that the commission of carjacking by ‘“intimidation’
        necessarily involves the threatened use of violent physical
        force.” Jackson, 918 F.3d at 486. This published holding
        forecloses Harper’s claim that his carjacking convictions
        were not crimes of violence under § 924(c).

  Defendant’s argument that after the Supreme Court’s decision in Davis

  carjacking is no longer a crime of violence is foreclosed by the Sixth

  Circuit’s holdings in Jackson and Harper.

  B.    Predicate convictions for 18 U.SC. § 924(c)

        Defendant tries to distinguish his carjacking convictions from those of

  his codefendants by arguing that while the Harpers were directly involved in

  the commission of the carjackings, he was only linked to the offenses under

  a co-conspirator theory of liability. Defendant relies on the Supreme Court

  holding in Davis, which vacated a § 924(c)(1)(A) conviction that was

  predicated on Hobbs Act conspiracy because it only qualified as a crime of

                                       -5-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5286   Page 6 of 10




  violence under the residual clause of § 924(c), which the Court found to be

  unconstitutionally vague. Id., 139 S. Ct. at 2325. Defendant argues that

  his convictions for conspiracy to commit carjackings similarly do not

  support his 924(c) convictions because they do not fall within the scope of

  the statute’s elements clause and the residual clause has been declared

  unconstitutionally vague.

        However, defendant’s argument falls apart because his 924(c)

  convictions are not based on charges of conspiracy to commit carjacking.

  Rather, his three § 924(c) counts were each based on a predicate

  substantive carjacking count. The third superseding indictment specifies

  that each § 924(c) is based on one substantive carjacking count. (ECF No.

  109: Third Superseding Indictment, 442-44, 447). The government’s

  closing argument is consistent with the indictment. (ECF No. 181: Trial Tr.,

  3159) (“And so we have the carjackings and the gun charges. They are

  paired together in order. There are seven of them. So we have Count 2.

  That will be a carjacking. The gun for that is right behind it, Count 3. Then

  we go like that all the way through to Count 15.”). The verdict form has the

  identical pairings. (ECF No. 137: Verdict Form, 733-34).

        The fact that the government argued a co-conspirator theory of

  liability and that the jury was given a Pinkerton instruction does not change


                                       -6-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5287    Page 7 of 10




  the fact that defendant was convicted of the substantive offenses of

  carjacking. “Under Pinkerton v. United States, 328 U.S. 640, 645-48

  (1946), a conspirator may be convicted of a substantive offense that other

  conspirators commit during and in furtherance of a conspiracy. This

  includes a § 924(c) offense.” United States v. Woods, No. 17-20022, 2020

  WL 999036, at *7 (E.D. Mich. Mar. 2, 2020). On appeal, the Sixth Circuit

  affirmed the Pinkerton instruction and found sufficient evidence for the jury

  to convict defendant of the substantive carjacking counts. United States v.

  Edmond, 815 F.3d 1032, 1040-41 (6th Cir. 2016). The substantive offense

  qualifies as a crime of violence under the elements clause, so it does not

  violate the holding in Davis. The carjacking convictions under a Pinkerton

  co-conspirator theory qualify as crimes of violence for the 924(c) counts.

  Therefore, contrary to defendant’s arguments, § 924(c)’s residual clause is

  not implicated, and Davis is not applicable.

  C.    Ineffective Assistance of Counsel

        Defendant argues that his trial counsel provided ineffective

  assistance because, despite a request by defendant, counsel did not timely

  raise the issue to the trial court that lead FBI Agent Southard had

  presented false and perjured testimony to the grand jury.




                                       -7-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5288   Page 8 of 10




       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

  established a two-prong test by which to evaluate claims of ineffective

  assistance of counsel. A defendant must prove (1) that counsel’s

  performance fell below an objective standard of reasonableness, and (2)

  that counsel’s deficient performance prejudiced the defendant resulting in

  an unreliable or fundamentally unfair outcome. Id. at 687-88.

       Under the first prong of the Strickland standard, the Court must

  “indulge a strong presumption that counsel’s conduct falls within the wide

  range of reasonable professional assistance.” Id. at 689. The defendant

  bears the burden of overcoming the presumption that the challenged action

  might be considered sound strategy. Id. (citing Michel v. Louisiana, 350

  U.S. 91, 101 (1955). The Court must determine whether, in light of the

  circumstances as they existed at the time of counsel’s actions, “the

  identified acts or omissions were outside the wide range of professionally

  competent assistance.” Id. at 690.

        Even if counsel’s conduct was deficient, defendant must also show

  that this deficiency prejudiced him by demonstrating that “there is a

  reasonable probability that, but for counsel’s unprofessional errors, the

  result of the proceeding would have been different. A reasonable




                                       -8-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20     PageID.5289      Page 9 of 10




  probability is a probability sufficient to undermine confidence in the

  outcome.” Strickland, 466 U.S. at 694.

        Defendant does not explain how his counsel’s failure to raise the

  issue of Agent Southard’s false and perjured testimony to the trial court

  was “outside the wide range of professionally competent assistance.” Nor

  does defendant identify how the result of his case would have been

  different but for counsel’s unprofessional errors.

        The Sixth Circuit addressed Agent Southard’s testimony in the

  context of a claim of prosecutorial misconduct raised by Frank Harper on

  appeal. The Court reviewed the claim for plain error as Harper failed to

  raise the argument below. Frank did not prove the statements were false,

  only inconsistent, and that the inconsistencies had reasonable

  explanations. Therefore, the Court concluded that Frank failed to carry his

  burden of proof to show that Southard perjured himself. Edmond, 815 F.3d

  at 1046-47. The Court further held that the supposedly false testimony did

  not affect Frank’s substantive rights because there is no “reasonable

  probability” that the statements led to a faulty conviction. Id. at 1047.

  “Defense counsel had a full opportunity to cross-examine Southard at trial

  about the difference between his pretrial reports and his testimony at trial,

  questioning his motives and trying to undermine his credibility. And to some


                                        -9-
Case 2:11-cr-20188-GCS-RSW ECF No. 401 filed 09/15/20    PageID.5290   Page 10 of 10




  extent they did so. The alleged inconsistencies thus were laid bare to the

  jury. That too suffices to withstand plain error review.” Id. While the Sixth

  Circuit was addressing a different argument by a different defendant, their

  observations support the conclusion that this defendant has not overcome

  the presumption that counsel’s actions were reasonable and there was no

  prejudice. The Court finds that defendant has failed to make out a valid

  case of ineffective assistance of counsel.

        Now, therefore,

        IT IS HEREBY ORDERED that defendant’s motion to vacate, set

  aside or correct sentence under 28 U.S.C. § 2255 is DENIED.

  Dated: September 15, 2020
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                       - 10 -
